Hill, P. J.
(dissenting). An immediate commutation of this award was proper. (Workmen’s Comp. Law, § 27.) However, the employer and carrier were entitled to an opportunity to be heard as to the computation factors and methods used in making the commutation. The award originally was payable in the usual bi-weekly installments. The commutation vacated and modified that award. It was error to refuse the request for a hearing. (Matter of Sperduto v. N. Y. C. Inter. R. Co., 226 N. Y. 73, 76; Adams v. N. Y., O. & W. R. Co., 175 App. Div. 714; 220 N. Y. 579; Surace v. Danna, 248 id. 18, 23; Mohr v. Wiebusch & Hilger, Ltd., 247 App. Div. 679, 682; affd., 272 N. Y. 655; Brophy v. Prudential Ins. Co., 241 App. Div. 306; 246 id. 871; affd., 271 N. Y. 644.)
I vote to reverse and remit to afford opportunity for the hearing.
Crapser, J., concurs.
Award affirmed, with costs to the State Industrial Board,